I respectfully dissent. As observed by the majority, Marlene Looper was, at most, possibly prejudiced by the delay, due to the destruction of any record of her alleged call to the police for help. As also observed by the majority, it is unlikely that such a record would have aided Looper's defense to a charge of voluntary manslaughter, wherein the state concedes extreme emotional distress. Looper, who testified that she called the police for help, did not contend that the shooting was either self-defense or accident. I agree with the state that it is just as likely that Looper would be served, rather than prejudiced, by the destruction of the record. The possible jury skepticism about her unverified testimony about calling the police for help, and the content of her call, would be obviated by testimony from the police that the policy is to destroy records of phone calls after two years. Except for the missing record, Looper does not intimate as to how she was otherwise prejudiced by the delay.
Barker, supra, provides at 407 U.S. at 532, 92 S.Ct. at 2193,33 L.Ed.2d at 118:
"Prejudice, of course, should be assessed in the light of the interests of defendants which the speedy trial right was designed to protect. This Court has identified three such interests: (i) to prevent oppressive pretrial incarceration; (ii) to minimize anxiety and concern of the accused; and (iii) to limit the possibility that the defense will be impaired. Of these, the most serious is the last, because the inability of a defendant adequately to prepare his case skews the fairness of the entire system."
Clearly, the first two interests are not implicated here, and, in my opinion, the third interest is likewise not implicated. Given what I find to be a lack of prejudice, I am not convinced that the delay, caused at most by negligence, is of constitutional dimension.
Nor do I find a violation of Looper's entitlement to due process of law.
I would affirm. *Page 453